Title: From George Washington to Hannah Fairfax Washington, 20 May 1792
From: Washington, George
To: Washington, Hannah Fairfax



Dear Madam,
Mount Vernon May 20th 1792

To the variety & importance of public business which presses upon me towards the close of the Session of Congress, and which leaves not a moment to attend to my private concerns, You will have the goodness to impute this late acknowledgment of the receipt of your obliging favor of the 9th of April.
Permit me now, my dear Madam, to offer my best thanks for your kind attention to the request contained in my former letter, and for the information which you have been so good as to furnish me with relative to the genealogy of the family of Washington.
I return herewith the Will of Lawrence Washington agreeably to your desire.
Mrs Washington received with much pleasure your kind remembrance & affectionate regards, and would, were she here (where I am for a few days only) return the same with much sincerity—to which permit me to add the best wishes and ardent prayers for your happiness of Dear Madam Your Affecte and Obedt Servt

Go: Washington

